OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                           AUSTIN



Eonor6hle StarrsellErpw3
Distriot Attorimg
LBcrLenntm
         County
Waao, Texas




51.8with
tlon and




                                     e Co5mloalanera




                         FaeoondGallad fT'soslon
                                               Of
                        ~glsldnim, where suoh ot-
                         ba8wl upm popillatlon under
                     sq on Au@W Zb, 1935, On the
                     pulablaxlof ml0 aounty, looord-
     ing to the la& preueUing maeral Cansur~ pro-
     tldod that the aoswlrsioner8court0 Xn said
     countiae are sutharlzrd00 fir the Mximum
     ar111ua1salary ror the balanoe OS the iSsea
iionorabl.3
         Ctanoeli Rryan, Pa@3   2




    gear 1941 erter the el"feative.dato5: this
    Act w the basis of the Federal Census of
    1940 end thereaftereooording to tho last
    preceding Federal Census; and declaring an
    saergenog.



           "Seation 1. The Commisslonsre Courts
    la e3.loountles of Texas having a population
    of not less than one hundred thousand (100.000)
    and not more than one hundred and ninety thou-
    send (190,000)lnhabltentk,eaaordlng to the
    lest preoeding~Federa1Census, in fixing the
  : annual salary that shall be paid an orrioer
    maxed ln 4Seotlon13 or Chapter 465 or the .4ots
    of the Seoond Called tiseion of the Forty-fourth
    Legislature,where suoh,orfloer'ssalary Is de-
    ts:mlnsd in oompllanoewith the laws whioh existed
    on August 2/+,1935, aod 1s based upon populatlon,
     shall oomputs and rlx the salary or emoh or such
    oi:fiaerpet the me&num e+mountrhloh oould have
    bsieaa paid eeoh of suoh offloers under the laws
    ex$atlng on August 24, 1935, aooordlngto the
    ~FederalCensus of 1910 and thereafteraoooralag
    to the last preaedlng Federal Osnsua,;   provided
    the Commlssioner&Courts in safd oountlea ere
    authorized to amend the present order of said
    Court rlxlng the zmiaum salary or said ofrloera
    Sor the fiscal year 1941 from and etter ths or‘-‘
    rsothi    date or thirr Aot for the balanoe 0r 80fa
    fisqal year, aooor&ng to the Federal Census oi
    1940, and themarter~    aoeordlng to the last pre-
    odlug    Fqderal Cenqus.*
          8eation 13 of ahapter 65, Aotb or the Seoond called
S+oslon, l&h Legislature,rererred to in the Bill, appears as
Artlale 39120, 8eotion i.3, Vernon*8 Annotated Civil Statutes,
ana preaarlbss thst the nalarles tor oounty ofiioeyn may b~"not
more than the maximum amount alloWed suoh oiiloer~ tidrr lawu ax-
lating oa Auguet 24, 1935."                              ..
          Artlole 3891, Vernon's Annotated Civil Statutes,aa
amendad in 1935, flxea the niatium ccaupensatlonror dlstrlot
and oouuty orrloors et &,750.00 ln oountleshaving between
60,000 and 100,000 population and et $5.500.00 in counties having
Ecrmrsble ?ahsell Erpsn, Prt6e3


between lCO,OCO end 150,000 population.
          In our Cplnion Ho. O-2582, aopy of which 1'senclosed
herewith, wu held thct en Lncreaee in the populstlonot e county
as ahonn by the 1940 census iron below to above 100,000 popule-
tlon did not ohange tha naxintumaala~ies whioh might be paid to
the dirrtrlct,county and preoinct offloera of ouah aouuty a6
preaozibod ty Zeation 13 of Articlo 39126.
          The purgoae end effect of House Bill No. 1079 la to
make applloebleto Ar~ticles3891 and 39120, Vernon’s Amotated
Civil Ytatutea, ahsnges fa the populationof aountles,as re-
fl?oted by the 1940 and each aubsequant aensu6, uh1oh oone wlth-
ia the 100,000 to 190,000 population braaket. ye ere sware,oS
ho prov!~sionof the ytate or Federal Constitution6which night
be vloleted by this Act. Ye be.lievethe populationbmaakot 16
6ufflolentlybroad and based upon e rea6oneble alae6ifioetlon
so ES not to offend Artlole III, "aotion 56 ol'tha Texa6 Con-
etltution. Clark v. Pinley, 93 'ib~r.171, 56 ?. 3. 343: C6Tinty
of Bexer v. Tynan, 126 Tex. 223, 97 C. '5.(26) 467. In the
lstter~uesethe aourt said:
             lr** * thle court reaognizrd that aub-
      stential differences in populationsol'eoun-
      tie6 could be laadea ba6i6 of legislations
      fixing   aompensetionof offioers, on the theory,
      * * + that the WQtik devolving upon an ofiiaer
      wee in 6otm degree proportionateto the popula-
      tion of th0 aounty.*
         It 16, theretore, our opinion that Aouse Ml1 No. 1079
16 oon6titutianal.
AppROVRR MJG~9, 1941                      YOU-6   Wry    t2'd.y

(dgned)   Carald 0. I8666           ATTCRNRY OESBRAI.OF       TEXAS

All'CRNRY
        -AL       OF TEXAS
                                    BY
                                                  w6lt6r(?d
                                                         h6i6t6ilt
WRK:SE3                                      APPSiOVED
                                            OFIhiON
                                            COMbfITITF.
                                           BY B.W.B.
                                            CKAIMAN